DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10-21, 24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrases "preferably", “further preferably” and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 4, the phrases "preferably", “more preferably” and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 5, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 6, the phrases “in particular” and "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 7, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Also, claim 7 recites the limitation "the multilayer functional layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 7 depends, does not include a multilayer functional layer.
Regarding claim 8, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 10, the phrases "preferably", “more preferably” and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 13, the phrases “in particular”, and "preferably" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 14, the phrases “in particular”, "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 15, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 16, the phrases “in particular”, and "preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 17, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 18, the phrases “in particular” and "preferably" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 19, the phrases "preferably" and “particularly preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 21, the phrases "preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 24, the phrases "preferably" and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 25 recites the limitation "the additive" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 25 depends, does not include an additive.
Regarding claim 26, the phrases "such as"  and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Also, claim 26 recites the limitation "the additive" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 25 depends, does not include an additive.
Regarding claim 27, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 28, the phrases "preferably" and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Also, claim 28 recites the limitation "the lower melting point" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 7 depends, does not include a lower melting point.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10-15, 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rocchetta et al. (WO2008/128967) in view of Broch-Nielsen et al. (US Patent Application No. 2009/0227164) and Schroer et al. (US Patent Application No. 2015/0017864, referred to hereinafter as Schroer ‘864).
Regarding claims 1, Rocchetta et al. teach a composite film (page 1, lines 5-10) having at least one functional layer, at least one outer protective layer and at least one inner protective layer, the functional layer being arranged between the outer protective layer and the inner protective layer (page 2, lines 18-23), wherein the functional layer is formed as at least a single-layer membrane layer(page 2, lines 18-23).
Rocchetta et al. fail to teach wherein the outer protective layer and the inner protective layer are formed as a nonwoven layer comprising polyolefin.  However, Broch-Nielsen et al. teach a nonwoven material comprising polyolefin (page 1, paragraphs [0014], [0015]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven polyolefin of Broch-Nielsen et al. in the outer protective layer and the inner protective layer of Rocchetta et al. in order to increase water repellent properties (Broch-Nielsen et al., page 1, paragraph [0006]).
Rocchetta et al. fail to teach wherein the outer protective layer and/or the inner protective layer comprises at last one bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
The limitation “for use in the construction industry and/or for use as a construction film" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The composite film of Rochetta et al., as modified by Broch-Nielsen et al. and Schroer ‘864, is capable of being used in the construction industry or as a construction film in that it contains the same constituents and displays the same characteristics as claimed by Applicant.    
Regarding claim 2, Rocchetta et al. teach wherein the functional layer is a monolithic membrane layer (page 2, lines 18-23).
Regarding claim 3, Rocchetta et al. teach wherein the functional layer comprises as material plastic and/or synthetic resin (page 2, lines 24-26).
Regarding claim 4, Rocchetta et al. fail to teach wherein the functional layer has a grammage of less than 100 g/m2, preferably between 1 g/m2 to 70 g/m2, more preferably between 3 g/m2 to 40 g/m2, preferably between 4 g/m2 to 30 g/m2 and in particular between 5 g/m2 to 25 g/m2.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the layer has a grammage between 1 g/m2 and 300 g/m2 which reads on Applicant’s claimed range of less than 100 g/m2, preferably between 1 g/m2 to 70 g/m2, more preferably between 3 g/m2 to 40 g/m2, preferably between 4 g/m2 to 30 g/m2 and in particular between 5 g/m2 to 25 g/m2 (page 5, paragraph [0059]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grammage of Rocchetta et al. to that of Schroer ‘864 in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012], page 5, paragraph [0059]).
Regarding claim 6, Rocchetta et al. teach wherein at least one membrane layer of the functional layer has thermoplastic copolyester (page 2, lines 24-26).
Regarding claim 8, Rocchetta et al. fail to teach wherein the outer protective layer and/or the inner protective layer is formed as a nonwoven layer comprising polypropylene and/or consisting thereof, in particular as a polypropylene needlefelt layer.  However, Broch-Nielsen et al. teach a nonwoven material comprising polypropylene needlefelt (page 1, paragraphs [0014], [0015], page 2, paragraph [0044]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven polyolefin of Broch-Nielsen et al. in the outer protective layer and the inner protective layer of Rocchetta et al. in order to increase water repellent properties (Broch-Nielsen et al., page 1, paragraph [0006]).
Regarding claim 10, Rocchetta et al. teach wherein the grammage of the outer protective layer and/or the inner protective layer is typically 50 g/m2 which reads on Applicant’s claimed range of less than or equal to 250 g/m2, preferably between 1 g/m2 and 250 g/m2, more preferably between 10 g/m2 and 150 g/m2, preferably between 20 g/m2 and 120 g/m2, and in particular between 30 g/m2 and 100 g/m2 (page 2, lines 27-29).
Regarding claim 11, Rocchetta et al. teach wherein the outer protective layer and/or inner protective layer is formed as a mechanically and/or thermally, preferably thermally, consolidated nonwoven layer (page 3, lines 19-25, 29-31).
Regarding claim 12, Rocchetta et al. teach wherein the functional layer is firmly bonded, preferably glued, to the outer protective layer and/or inner protective layer (page 3, lines 19-25).
Regarding claim 13, Rocchetta et al. teach wherein the outer protective layer and/or the inner protective layer, in particle the outer protective layer and/or the inner protective layer and/or the functional layer, in particular on the outside, has an adhesion-promoting layer (page 3, lines 19-25).
Regarding claim 14, Rocchetta et al. teach wherein the composite film is designed to be water repellent and/or waterproof (page 1, lines 5-10, page 2, lines 1-10).
Regarding claim 15, Rocchetta et al. fail to teach wherein the tear strength of the composite film is greater than 50 N/mm, preferably between 50 N/mm to 600 N/mm, more preferably between 100 N/mm to 400 N/mm, and/or the tear propagation strength of the composite film is greater than 50 N/mm, preferably between 50 N/mm and 500 N/mm, more preferably between 100 N/mm to 300 N/mm.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the tear strength of the composite film is at least 1.8 N/g 5 cm which reads on Applicant’s claimed range of greater than 50 N/mm (page 5, paragraph [0060]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the tear strength of Rocchetta et al. that of Schroer ‘864 in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
Regarding claim 17, Rocchetta et al. teach wherein at least one longitudinal edge side adhesive zone is provided on the topside and/or underside of the composite film (page 3, lines 19-25).
Regarding claim 18, Rocchetta et al. fail to teach wherein the difference in the melting points of the first component and the second component is less than or equal to 8°C, in particular wherein the difference in the melting points of the first component and the second component is at most 6°C or between 1°C to 8°C, preferably between 1°C to 6°C.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the difference in the melting points of the first component and the second component is less than or equal to 8°C, in particular wherein the difference in the melting points of the first component and the second component is at most 6°C or between 1°C to 8°C, preferably between 1°C to 6°C (page 1, paragraphs [0010], [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
Regarding claim 19, Rocchetta et al. fail to teach wherein the difference between the melt flow indices of the first component and the second component is less than or equal to 25 g/10 min, preferably less than or equal to 20 g/10 min, particularly preferably 15 g/10 min.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the difference between the melt flow indices of the first component and the second component is less than or equal to 25 g/10 min, preferably less than or equal to 20 g/10 min, particularly preferably 15 g/10 min (page 2, paragraph [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
Regarding claim 20, Rocchetta et al. fail to teach wherein the melt flow indices of the first component and the second component are each less than or equal to 50 g/10 min, preferably each less than or equal to 40 g/10 min (page 2, paragraph [0016]).
Regarding claim 21, Rocchetta et al. fail to teach wherein the component with the lower melting point in the cross-section of eh bicomponent fiber forms the outer surface of the bicomponent fiber, preferably surrounding, preferably completely, the component with the higher melting point.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the component with the lower melting point in the cross-section of the bicomponent fiber forms the outer surface of the bicomponent fiber, preferably surrounding, the component with the higher melting point (page 2, paragraph [0014]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
Regarding claim 22, Rocchetta et al. fail to teach wherein the polymer of one of the two components has been polymerized with a metallocene catalyst.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the polymer of one of the two components has been polymerized with a metallocene catalyst (page 2, paragraph [0020]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
Regarding claim 23, Rocchetta et al. fail to teach wherein the polymer of the other components has been polymerized with a Ziegler-Natta catalyst and subjected to a subsequent visbreaking treatment.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the polymer of the other components has been polymerized with a Ziegler-Natta catalyst and subjected to a subsequent visbreaking treatment (page 2, paragraph [0020]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
Regarding claim 24, Rocchetta et al. fail to teach wherein the first component comprises an additive, the mass fraction of the additive in the second component being smaller than in the first component, preferably at most 66.6%, further preferably at most 50%, in particular at most 33.3%, of the mass fraction of the additive in the first component.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the first component comprises an additive, the mass fraction of the additive in the second component being smaller than in the first component, preferably at most 66.6%, further preferably at most 50%, in particular at most 33.3%, of the mass fraction of the additive in the first component (page 3, paragraphs [0030], [0031]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
Regarding claim 25, Rocchetta et al. fail to teach wherein the additive is a primary or secondary antioxidant, a UV absorber, a UV stabilizer, a flame retardant, an antistatic agent, a lubricant, a metal deactivator, a hydrophilizing agent, a hydrophobizing agent, an anti-fogging additive and/or a biocide.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the additive is a primary or secondary antioxidant, a UV absorber, a UV stabilizer, a flame retardant, an antistatic agent, a lubricant, a metal deactivator, a hydrophilizing agent, a hydrophobizing agent, an anti-fogging additive and/or a biocide (page 3, paragraph [0030], page 4, paragraph [0038]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
Regarding claim 26, Rocchetta et al. fail to teach wherein the additive is selected from the group of: sterically hindered phenols, aromatic secondary or tertiary amines, aminophenols, aromatic nitro or nitroso compounds, organic phosphites or phosphonates, thioethers, thioalcohols, thioesters, sulfides and sulfur-containing organic acids, dithiocarbamates, thiodipropionates, aminopyrazoles, metal-containing chelates, mercaptobenzimidazoles, hydroxybenzophenones, cinnamates, oxalanilides, salicylates, resorcinol monobenzoates, benzotriazoles, triazines, benzophenones, titanium dioxide, carbon black, metal-containing complexes of organic sulfur or phosphorus compounds, sterically hindered amines (HALS), metal hydroxides, borates, organic bromine- or chlorine-containing compounds, organic phosphorus compounds, antimony trioxide, melamine, melamine cyanurate, exfoliated graphite or other intumescent systems, quaternary ammonium salts, alkyl sulfonates, alkyl sulfates, alkyl phosphates, dithiocarbamates, (alkaline earth) metal carboxylates, polyethylene glycols and their esters and ethers, ethoxylates, mono- and diglycerides, fatty alcohols, esters of fatty alcohols, fatty acids, fatty acid esters, dicarboxylic acid esters, fatty acid amides, metal salts of fatty acids, polyolefin waxes, natural or artificial kerosenes and their derivatives, fluoropolymers and fluoroligomers, antiblocking agents such as silicas, silicones, silicates, calcium carbonate, amides of mono- and dicarboxylic acids and their derivatives, cyclic amides, hydrazones and bishydrazones, hydrazides, hydrazines, melamine and its derivatives, benzotriazoles, aminotriazoles, sterically hindered phenols in combination with complexing metal compounds, benzylphosphonates, pyridithiols, thiobisphenol esters, polyglycols, ethoxylates, fluoropolymers and fluoroligomers montan waxes, in particular stearates, 10,10'-oxybisphenoxarsine (OBPA), N-(trihalogen-methylthiol)phthalimide, tributyltin oxide, zinc dimethyldithiocarbamate, diphenylantimony-2-ethylhexanoate, copper-8-hydroxyquinoline, isothiazolones, silver and silver salts as biocides or mixtures thereof.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the additive is selected from the group of: sterically hindered phenols, aromatic secondary or tertiary amines, aminophenols, aromatic nitro or nitroso compounds, organic phosphites or phosphonates, thioethers, thioalcohols, thioesters, sulfides and sulfur-containing organic acids, dithiocarbamates, thiodipropionates, aminopyrazoles, metal-containing chelates, mercaptobenzimidazoles, hydroxybenzophenones, cinnamates, oxalanilides, salicylates, resorcinol monobenzoates, benzotriazoles, triazines, benzophenones, titanium dioxide, carbon black, metal-containing complexes of organic sulfur or phosphorus compounds, sterically hindered amines (HALS), metal hydroxides, borates, organic bromine- or chlorine-containing compounds, organic phosphorus compounds, antimony trioxide, melamine, melamine cyanurate, exfoliated graphite or other intumescent systems, quaternary ammonium salts, alkyl sulfonates, alkyl sulfates, alkyl phosphates, dithiocarbamates, (alkaline earth) metal carboxylates, polyethylene glycols and their esters and ethers, ethoxylates, mono- and diglycerides, fatty alcohols, esters of fatty alcohols, fatty acids, fatty acid esters, dicarboxylic acid esters, fatty acid amides, metal salts of fatty acids, polyolefin waxes, natural or artificial kerosenes and their derivatives, fluoropolymers and fluoroligomers, antiblocking agents such as silicas, silicones, silicates, calcium carbonate, amides of mono- and dicarboxylic acids and their derivatives, cyclic amides, hydrazones and bishydrazones, hydrazides, hydrazines, melamine and its derivatives, benzotriazoles, aminotriazoles, sterically hindered phenols in combination with complexing metal compounds, benzylphosphonates, pyridithiols, thiobisphenol esters, polyglycols, ethoxylates, fluoropolymers and fluoroligomers montan waxes, in particular stearates, 10,10'-oxybisphenoxarsine (OBPA), N-(trihalogen-methylthiol)phthalimide, tributyltin oxide, zinc dimethyldithiocarbamate, diphenylantimony-2-ethylhexanoate, copper-8-hydroxyquinoline, isothiazolones, silver and silver salts as biocides or mixtures thereof (page 3, paragraph [0030], page 4, paragraphs [0038]-[0048]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
Regarding claim 27, Rocchetta et al. fail to teach wherein the first polymer and/or the second polymer is a polyolefin or a polyolefin copolymer, preferably a polymer and/or copolymer of ethylene, propylene, butylene, hexene or octene and/or a blend and/or a blend thereof, and/or a polyethylene terephthalate and/or a polyethylene terephthalate copolymer.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the first polymer and/or the second polymer is a polyolefin or a polyolefin copolymer, preferably a polymer and/or copolymer of ethylene, propylene, butylene, hexene or octene and/or a blend and/or a blend thereof, and/or a polyethylene terephthalate and/or a polyethylene terephthalate copolymer (page 4, paragraph [0050]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).
Regarding claim 28, Rocchetta et al. fail to teach wherein the mass fraction of the component with the lower melting point in the bicomponent fiber is at most 50%, preferably at most 25%, further preferably at most 10%, in particular at most 5%.  However, Schroer ‘864 teach a fabric comprising a bicomponent fiber with a first component and a second component, the first component comprising a first polymer and the second component comprising a second polymer as constituent (page 1, paragraphs [0002], [0008]), wherein the mass fraction of the component with the lower melting point in the bicomponent fiber is at most 50%, preferably at most 25%, further preferably at most 10%, in particular at most 5% (page 2, paragraph [0015]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the bicomponent fiber of Schroer ‘864 in the outer protective layer and/or inner protective layer of Rocchetta et al. in order to increase the tearing force and the specific nail tear resistance (Schroer ‘864, page 1, paragraph [0012]).

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rocchetta et al. (WO2008/128967) in view of Broch-Nielsen et al. (US Patent Application No. 2009/0227164) and Schroer et al. (US Patent Application No. 2015/0017864, referred to hereinafter as Schroer ‘864), in further view of Yokoyama et al. (US Patent Application No. 2013/0239283).
Rocchetta et al., Broch-Nielsen et al. and Schroer ‘864 are relied upon as disclosed above.  
Regarding claim 5, Rocchetta et al. fail to teach wherein the functional layer comprises at least two layers of membrane layers, in particular wherein the individual layers are formed differently and/or at least two layers are formed at least substantially identically.  However, Yokoyama et al. teach a functional layer comprising at least two layers of membrane layers (page 1, paragraph [0001], page 4, paragraphs [0077], [0078]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a two layers in the functional layer of Rocchetta et al. as that of Yokoyama et al. in order to provide excellent stretchability, flexibility, feel to the touch, forming properties and productivity (Yokoyama et al., page 1, paragraph [0001]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rocchetta et al. (WO2008/128967) in view of Broch-Nielsen et al. (US Patent Application No. 2009/0227164) and Schroer et al. (US Patent Application No. 2015/0017864, referred to hereinafter as Schroer ‘864), in further view of Simonis et al. (US Patent Application No. 2017/0306628).
Rocchetta et al., Broch-Nielsen et al. and Schroer ‘864 are relied upon as disclosed above.  
Regarding claim 7, Rochetta et al. fail to teach wherein at least one outer membrane layer and/or one inner membrane layer of the multilayer functional layer comprises and/or consists of a foamed polymer, in particular wherein the outer membrane layer of the functional layer comprising the foamed polymer is bonded to the outer and/or inner protective layer by means of interlocking.  However, Simonis et al. teach an outer membrane comprising foamed polymer (page 2, paragraph [0025], page 3, paragraph [0053]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polymer foam of Simonis et al. as the outer membrane layer of Rocchetta et al. in order to provide no interaction between adjoining surfaces (Simonis et al., page 1, paragraph [0022]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rocchetta et al. (WO2008/128967) in view of Broch-Nielsen et al. (US Patent Application No. 2009/0227164) and Schroer et al. (US Patent Application No. 2015/0017864, referred to hereinafter as Schroer ‘864), in further view of Schroer et al. (US Patent Application No. 2008/0227350, referred to hereinafter as Schroer ‘350).
Rocchetta et al., Broch-Nielsen et al. and Schroer ‘864 are relied upon as disclosed above.  
Regarding claim 9, Rocchetta et al. fail to teach wherein the outer protective layer and/or the inner protective layer is formed as a spunbonded layer.  However, Schroer ‘350 teaches a composite film comprising an outer protective film and an inner protective film (page 1, paragraph [0003]), wherein the outer protective layer and/or the inner protective layer is formed as a spunbonded layer (page 5, paragraph [0046]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to spunbond the outer protective layer and/or inner protective layer of Rocchetta et al. as that of Schroer ‘350 in order to consolidate the film (Schroer ‘350, page 5, paragraph [0046]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rocchetta et al. (WO2008/128967) in view of Broch-Nielsen et al. (US Patent Application No. 2009/0227164) and Schroer et al. (US Patent Application No. 2015/0017864, referred to hereinafter as Schroer ‘864), in further view of Cosentino (US Patent Application No. 2004/0097157).
Rocchetta et al., Broch-Nielsen et al. and Schroer ‘864 are relied upon as disclosed above.  
Regarding claim 16, Rocchetta et al. fail to teach wherein at least one reinforcing layer is arranged between the functional layer and the outer protective layer and/or the inner protective layer, the reinforcing layer being in the foam of a leno fabric, in particular the reinforcing layer comprising and/or consisting of a plastic and/or synthetic resin, preferably a plastic polymer, in particular polypropylene and/or polyethylene terephthalate.  However, Cosentino et al. teach a reinforcing layer comprising polypropylene (page 4, paragraph [0051]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the reinforcing layer of Cosentino et al. between the functional layer and the outer protective layer and/or the inner protective layer of Rocchetta et al. in order to provide tear resistance (Cosentino et al., page 4, paragraph [0048]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/31/2022